DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1, 7, 8 the limitations	generating a kernel regression function regarding a movement of a movable object by using interval data that is included in input data regarding the movement of the movable object and that is a specific number of interval data sets selected in accordance with an environmental condition; 	calculating an objective variable with regard to the environmental condition that is the estimation target based on the kernel regression function; and 	performing estimating used for an optimization problem regarding the movable object that moves under the environmental condition that is not discontinuous.
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Claims 2-6 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1, 7, 8 recite “by using interval data that is included in input data regarding the movement of the movable object and that is a specific number of interval data sets”.  However it is not clear what “that” is referring to when reciting “that is a specific number”.  It could be referring to interval data or it could be referring to input data and is therefore indefinite.	Claims 1, 2, 4, 7, 8, recite “the estimation target”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by by Zhang (US 2017/0016354 A1).
	With respect to Claim 1 Zhang teaches	A non-transitory computer-readable recording medium storing therein an estimation program that causes a computer to execute a process comprising (See Fig 4): 		generating a kernel regression function regarding a movement of a movable object by using interval data that is included in input data regarding the movement of the (See Para[0028]-[0029] Examiner notes that time series data have been interpreted as movement of the movable object since it moves through time.) and that is a specific number of interval data sets selected in accordance with an environmental condition (See Para[0044]); 	calculating an objective variable with regard to the environmental condition that is the estimation target based on the kernel regression function (See Para[0048]); and 	performing estimating  (See Fig 5 Component 520 First function estimator )used for an optimization problem regarding the movable object that moves under the environmental condition that is not discontinuous (Examiner notes that the limitation used for an optimization problem…. Is viewed as an intended use and i9t has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d-1647 (1987).).

	With respect to Claim 3 Zhang teaches	The non-transitory computer-readable recording medium according to claim 1, 	wherein the calculating includes calculating a confidence interval of the objective variable based on the kernel regression function generated by using the interval data and an environmental condition of each of the interval data sets (See Fig 2 Component 225 correlation analysis ).	With respect to Claim 4 Zhang teaches(See Para[0031]).

	With respect to Claim 5 Zhang teaches	The non-transitory computer-readable recording medium according to claim 1, 	wherein the generating includes using, as the specific number, a number that is previously set such that a difference between an objective variable calculated based on the kernel regression function generated by using the interval data and an objective variable calculated based on the kernel regression function generated by using all the input data regarding the movement of the movable object is equal to or less than a predetermined value (See Para[0031]).

	With respect to Claim 6 Zhang teaches	The non-transitory computer-readable recording medium according to claim 1, 	wherein the generating includes generating the kernel regression function by using the interval data that is selected from input data including at least any of a fluctuation velocity of a medium in an area from the movable object by equal to or less than a predetermined distance, a shape of a medium (See Para[0028]-[0029]  The time series has a shape of the data), and a remaining amount of a power resource of the movable object.

	With respect to Claim 7 Zhang teaches	An estimation method comprising (See Abstract):  	generating a kernel regression function regarding a movement of a movable object by using interval data that is included in input data regarding the movement of the movable object (See Para[0028]-[0029] Examiner notes that time series data have been interpreted as movement of the movable object since it moves through time.)  and that is a specific number of interval data sets selected in accordance with an environmental condition (See Para[0044]);	calculating an objective variable with regard to the environmental condition that is the estimation target based on the kernel regression function (See Para[0048]);; and 	performing estimating (See Fig 5 Component 520 First function estimator ) used for an optimization problem regarding the movable object that moves under the environmental condition that is not discontinuous, by a processor (Examiner notes that the limitation used for an optimization problem…. Is viewed as an intended use and i9t has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d-1647 (1987).)..

	With respect to Claim 8 Zhang teaches	An estimation apparatus comprising: a processor configured to (See Fig 4 Component 404 CPU): 	generate a kernel regression function regarding a movement of a movable object by using interval data that is included in input data regarding the movement of the movable object (See Para[0028]-[0029] Examiner notes that time series data have been interpreted as movement of the movable object since it moves through time.)  and that is a specific number of interval data sets selected in accordance with an environmental condition(See Para[0044]); 	calculate an objective variable with regard to the environmental condition that is the estimation target based on the kernel regression function (See Para[0048]); and 	perform estimating(See Fig 5 Component 520 First function estimator ) used for an optimization problem regarding the movable object that moves under the environmental condition that is not discontinuous (Examiner notes that the limitation used for an optimization problem…. Is viewed as an intended use and i9t has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d-1647 (1987).).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0016354 A1) as applied to claim 1 above, and further in view of Kojitani (US 2006/0210141 A1).
	With respect to Claim 2 Zhang is silent to the language of	The non-transitory computer-readable recording medium according to claim 1, 	wherein the generating includes generating the kernel regression function by using the specific number of interval data sets that are selected from the input data regarding the movement of the movable object in ascending order of a Euclidean distance from estimation data indicating the environmental condition that is the estimation target.	Nevertheless Kojitani teaches	wherein the generating includes generating the kernel regression function by using the specific number of interval data sets that are selected from the input data regarding the movement of the movable object in ascending order of a Euclidean distance from estimation data indicating the environmental condition that is the estimation target (See Para[0044] As an alternative, a method can be employed in which all the data are held and when new data are observed, k data are extracted in the ascending order of Euclidean distance from the data thus held, and in the case where the average value is not less than a predetermined value, the nonconformity is determined.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Zhang and select in ascending order such as that of Kojitani.	One of ordinary skill would have been motivated to modify Zhang because extracting data in ascending order of Euclidean distance in the case where the average value is not less than a predetermined value, the nonconformity is determined.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Ide (US 2011/0238606 A1) teaches a kernel regression learning method for calculating an estimation value including the steps of: calculating a similarity matrix for each of the different types of observation data; calculating a graph Laplacian for each of the different types of observation data by use of the corresponding similarity matrix calculated; providing an entire graph Laplacian as linear combination of the graph Laplacians with coupling constants; and calculating the coupling constants and a variance of an observation model of the observation data by use of a vibrational Bayesian method with the graph Laplacian, wherein the observation model is a normal distribution, latent variables for explaining the observation data form a normal distribution, and the coupling constants follow a gamma prior distribution, and wherein at least one of the steps is carried out by a computer device.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863